J-S01009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.L.L.                                   :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellee              :
                                         :
                                         :
             v.                          :
                                         :
                                         :
S.T.L.                                   :
                                         :
                   Appellant             :         No. 1411 MDA 2016


                 Appeal from the Order Entered July 21, 2016
            In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2007-FC-40839



BEFORE: GANTMAN, P.J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED JANUARY 13, 2017

      Appellant, S.T.L. (“Father”), appeals from the order entered in the

Lackawanna County Court of Common Pleas, which granted the emergency

petition for contempt filed by Appellee, L.L.L. (“Mother”), for Father’s failure

to comply with a prior custody order concerning T.L. (“Child”). We affirm.

      The trial court fully and comprehensively sets forth the relevant facts

and procedural history. Therefore, we have no need to restate them.

      Father raises the following issues for our review:

         DID THE TRIAL COURT LACK JURISDICTION TO ENFORCE
         ITS ORDER AS…CHILD REACHED THE AGE OF THE
         MAJORITY PRIOR TO THE FILING OF THE PETITION FOR
         CONTEMPT?

         DID THE TRIAL COURT LACK JURISDICTION OVER THE
J-S01009-17


         PARTIES AS THERE WAS NO MINOR CHILD BETWEEN
         THEM AT THE TIME OF THE FILING OF THE PETITION FOR
         CONTEMPT?

         WAS THERE INSUFFICIENT EVIDENCE PRESENTED AT
         TRIAL TO ESTABLISH [FATHER] WAS IN CONTEMPT, AS
         [MOTHER] FAILED TO ENTER ANY EVIDENCE IN SUPPORT
         OF THE PETITION FOR CONTEMPT?

         WAS IT AN ERROR TO FIND [FATHER] IN CONTEMPT AS
         THE UNDERLYING ORDER WAS VOIDED PRIOR TO THE
         FILING OF THE CONTEMPT PETITION?

(Father’s Brief at 6).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Trish

Corbett, we conclude Appellant’s issues merit no relief.     (See Trial Court

Opinion, filed September 15, 2016, at 4-8) (finding: (1-2, 4) when court

issued May 20, 2016 custody order, court was aware that Child would turn

18 years old on day after that order required Father to return Child to

Mother’s custody; court had authority and jurisdiction to find Father in

contempt for violating May 20, 2016 custody order, even though as soon as

Child reached age of 18, (a) court lacked jurisdiction to enter further custody

orders regarding Child; and (b) previous custody orders concerning Child

became null and void; (3) at contempt hearing, Child testified he told Father

that he did not want to return to Mother, and Father replied he would not

force Child to go; Father did not try or direct Child to return to Mother’s

home; Father did not require Child to go with Mother when Mother arrived at

Father’s home to retrieve Child; Father told Child that once Child turned 18,

                                     -2-
J-S01009-17


Child could decide where to live and attend school, pursuant to May 20,

2016 custody order; however, Father had obligation to return Child to

Mother’s custody on June 21, 2016; Father manipulated Child so Child would

not want to return to Mother’s custody; Father also influenced Child’s

testimony at contempt hearing; evidence presented at contempt hearing

was sufficient to establish Father willfully violated May 20, 2016 custody

order).   The record supports the court’s decision.   Thus, we affirm on the

basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2017




                                      -3-
                                                                                                                     Circulated 12/29/2016 02:17 PM




L.L.L.,                                                              : IN THE COURT OF COMMON PLEAS
           Plaintiff                                                 :OF LACKAWANNA COUNTY


vs.                                                                                 CIVIL ACTION-LAW
                                                                                   FAMILY COURT DIVISION

S.T.L.,                                                                         No. 2007-FC-40839
            Defendant
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::·::::::::::::::::::::::::::::::::::::::::

                                                              OPINION

           This Court issued an Order of Contempt against the Defendant, S.T.L., filed on July

21, 2016. On August 22, 2016, a Notice of Appeal was filed by the Defendant, and the

Opinion in support of that Order is now ripe andas such, is addressed below on this 151h day

                                                                          ·'   j
of September, 2016.

CORBETT,J.

    I.     FACTUAL AND PROCEDURAL IDSTORY

           This case involves a high conflict custody dispute over the parties' minor child, T.L.,
                                                                                     1
                                         (hereinafter "minor child").                    This file is replete with various

petitions filed by the parties since the action commenced on July 6, 2007, when Plaintiff,

L.L.L (hereinafter "Mother"), filed a Complaint in Divorce against Defendant, S.T.L.

(hereinafter "Father"). (Complaint 07/0/6/07). Pursuantto an Order dated February 15,

2013, the parties have shared legal custody of the minor child. (Order 02/15/13). Mother has

primary physical custody of the minor child and Father has partial physical custody every

Tuesday and Thursday from 5:00 p.m. to 9:00 p.m. and e~_~*f~illJtfle~~-D.OitrnmFriday
                                                                                           •   I   Ii'~   l:1 :JO' ~ (Wtj'   -1 "'


after school until Sunday at 9:00 p.m. (Order 05/13/16).
                                                                                          '·1'        The instant petition sources back to this Court's Order and Amended Order dated

May 13, 2016 and May 20, 2016, respectively/ On June 24, 2016, Mother filed an

Emergency Petition for Contempt and Sanctions. (Petition 06/24/16). In her Petition for

Contempt and Sanctions, Mother alleges Father violated this Court's Order dated May 20,
                                                       i         '
2016 by failing to return the minor child to Mother on June 21, 2016. Id On July 20, 2016,

Father filed an Answer to Mother's Emergency Petition for Contempt and Sanctions.

(Answer 07/20/16). In his Answer, Father alleges the minor child refused to go with Mother

on June 21, 2016. Id

        By way of background, this Court entered ~ Amended Order dated May 20, 2016

permitting Father to take the minor child on vacation out of state and to Canada from June

13, 2016 after the minor child's pre-scheduled medical appointment until June 21, 2016.

(Order 05/20/15). In addition, the Order states Father will be held in contempt of court for
                                                       I    .
                                                       .:   /t

failure to return the minor child on June 21, 201~ barring any serious emergency to prevent

the same. Id

        Specifically, Father was ordered to return the minor child to his Mother the day

before his eighteenth (l 81h) birthday in order to ensure the minor child completed his senior

year of high school at the Scranton Preparatory Sc~ool (hereinafter "Scranton Prep"). Id

Father has filed petition after petition with this Court in an attempt to enroll the minor child

in Abington Heights High School.' However, the minor child has attended Scranton Prep


                                                       i.   ~
2
  The Honorable Judge Jarbola issued an Order dated May 13, 2016 allowing Father to take the
minor child on vacation from June 13, 2016 until June 21, 2016. (Order 05/13/16). On May 20,
2016, the Honorable Judge Jarbola issued an Amended Order adding language that Mother shall
furnish the minor child's passport to Father on June 10, 2016 and Father shall return the passport to
Mother on June 21, 2016. (Order 05/20/16).
3
  More recently, on August 7, 2015, Father filed a Petition for Special for the Minor Child, T.L., to
Attend Abington Heights High School and Petition Seeking Shared Legal and Primary Physical
Custody of the Minor Child, T.L. (Petition 08/07/15): This Court entered an Order dated September




                                                   2
since 2013, and this Court has continuously       found that the minor child's best interest is to

complete his high school education at Scranton Prep. Not only has the minor child thrived at

Scranton Prep for the last three years tuition-free,       but by completing his education there, he

would be afforded the opportunity to attend University of Scranton (hereinafter

"University"),   free-tuition, and to transfer at least twenty-three (23) advance placement

credits to the University.4 It is very apparent to this Court Father manipulates the parties"

children to reside with him and to attend Abington Heights High School in order to "win"

against Mother rather than looking out for the bestinterest of the children. 5

        This matter was scheduled before this Court on June 27, 2016, but was continued at

the request of Father's counsel at the time. (Order 06/28/16). A contempt hearing

commenced before this Jurist on July 20, 2016. The only testimony provided to this Court

was from the minor child. This Court entered an Order dated July 21, 2016 finding Father in

willful contempt of this Court's Amended Order dc;t.ted May 20, 2016 and sentenced to

incarceration at the Lackawanna County Prison for a period of six (6) months. (Order

07 /21/16). It was furthered ordered that Father may purge himself of the contempt by not
                                                       t
                                                       '
assisting the .minor child, T.L., in enrolling in Abington Heights School District, and

directed Father to pay Mother's attorney's fees in the amount of one thousand seven

hundred seventy dollars ($1,770.00) within thirty (30) days of this Court's Order. Id On

August 22, 2016, Father filed a Notice of Fast Track Appeal of this Court's Order dated July

21, 2016. (Notice of Appeal 08/22/16).

7, 2015 denying Father's Petition for Special Relief and ordered that the minor child continue to
attend Scranton Prep. (Order 09/07/15).
4
  Since Mother is a teacher at Scranton Prep, she has the authority to sign to allow the minor child to
attend the University tuition-free.
5
  Upon the parties' oldest son, M.L. turning eigbteen(Js) years of age, this Court believes Father
manipulated M.L. to move from Mother's residence in with Father, and withdraw from Scranton
Prep and enroll in Abington Heights High School.        ·




                                                   3
 II.    DISCUSSION

        Actions for enforcement of custody orders are in the nature of civil contempt. Garr

v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001). A party who willfully fails to comply with

any custody order may be adjudged in contempt; which can be punishable by imprisonment

for a period not to exceed six (6) months, a fine not to exceed five hundred dollars

($500.00), probation for a period of not more than six (6) months, an order for renewal,

suspension or denial of operating pursuant to 2J·Pa.C.S.A. § 4355 and counsel fees and

costs. 23 Pa.C.S.A.§ 5323 (g)(l)(i)-(v) (West 2016). The complaining party has the burden,

by a preponderance of the evidence, to show that the opposing party violated the court order.

Hopkins v. Byes, 954 A.2d 654, 656 (Pa.Super. 2008).

       Each court is the exclusivejudge of contempt against its own process. Garr, 773

A.2d at 189. When reviewing an appeal from a contempt order, the appellate court should

place great reliance upon the discretion of the trial judge. Id. On appeal from a court's order

holding a party in contempt, the appellate court is limited to determining whether the trial

court committed a clear abuse of discretion. Id.

       This Court finds Father was in willful contempt of its Order dated May 20, 2016 by

failing to return the minor child to Mother's custody on June 21, 2016. Also, it was very

apparent to this Court that Father manipulated    tlie minor child into not wanting to return to
Mother's custody. During the contempt hearing..the minor child testified there was no

serious emergency preventing Father from returning the minor child to Mother's custody on

June 21, 2016. (H.T., 07/20/16, p. 35). Rather, the minor child testified that.he told his

Father that he did not want to go to his Mother's. house, so Father told him "he was not

going to force him to go." (H.T. 07/20/16, p. 8). ,.




                                                 4:
        The minor child testified that Father did not discuss returning him to Mother until

after Mother started contacting the minor child that night. (H.T.07/20/16, p. 14). The minor

child indicated that his Mother started contacting him on June 21, 2016 around 8:44 p.m.

asking him when he would be coming home. (H.T. 07/20/16, p. 10). After the minor child

indicated to Mother that he was not coming home, she arrived at Father's residence to

retrieve the minor child around 10:30 p.m. (H.T/ 07/20/16, p. 11). The minor child stated

that Father did not require him to go home with Mother when she arrived. (H.T. 07/20/16, p.

17). This Court finds at no time did Father force the minor child to get into his car to return

to his Mother's residence nor did he force the minor child to go out to his Mother's car

when she arrived at Father's residence to retrieve him.

        Furthermore, the minor child also testified that Father told him that once he reached

the age of eighteen (18) that he could make his own decision as to where to live and where

to go to school. (HT. 07/20/16, p. 25). Although this is true, it in no way effects the fact that

Father was under this Court's Order to return   the minor child to Mother's   custody on June

21, 2016 and was in contempt when he failed to do so. It is clear to this Court Father

manipulated the minor child to think ifhe did not want to return to Mother's custody, then

Father would not need to comply with this Court's Order. Father has allowed the minor

child to make the decision of whether he would comply with the Order. This is not

acceptable. The parties arethe persons who are to ensure compliance. Father had an

obligation to comply with this Court's Order and failed to make any attempt to ensure

compliance. Thus, this Court finds Father is in willful contempt of its Order dated ML\~ 2-0,

2016.




                                                5
        This Court also finds Father influenced theminor child into not only refusing to

return to Mother's custody, but that he also influenced the minor child's testimony at the

contempt hearing. During the contempt hearing, the minor child disclosed Father informed

him that Mother filed a Contempt Petition against Father for failure to return him to

Mother's custody on June 21, 2016 and that he could be incarcerated as a result. (H.T.

07 /20/16, p. 25- 7).

         First, the minor child indicated that he did not review the Contempt Petition. (H.T.

07 /20/16, p. 26). Then, he stated that he did read the Contempt Petition, but did not

understand it. (H.T. 07/20/16, p. 27). He testified that his Father did not discuss what was

required to find a party in contempt, but rather, prior to June 21, 2016, he learned from the

television show Law and Order that a person could not be held in contempt if he or she did

not willfully violate an order. (H.T. 07/20/16, p. JO). However, the minor child then testified

that the first time he heard the word "willfully" was during that hearing. (H.T. 07/20/16, p.

34). Once again, the minor child changed his testimony by testifying that the first time he.

understood Father could go to jail if he willfully violated this Court's Order was when he

reviewed the Contempt Petition. (H.T. 07/20/16;:p. 31).

        Clearly, in order to avoid being held in contempt, Father informed the minor child

that Father's actions must be willful, and thus, if the minor child refused to go then his

actions would not be considered willful. (H.T. 07/20/16, p. 30). As stated above, Father

placed all the responsibility to comply with this Court's Order on the minor child when it

was Father's obligation to do so. (H.T. 07/20/16( pf: 31).

        Therefore, this Court finds that Father was in willful contempt of its Order dated

May 20, 2016 by failing to return the minor child to Mother's custody on June 21, 2016.




                                               6
Unfortunately, Father has manipulated the minor child in an attempt to "win" against

Mother, something he has been trying to do since 2007, but at this time it was at the cost of

the minor child's present and future education. ·

III.       MATTERS COMPLAINED OF ON APPEAL

           Father's counsel filed a Concise Statement of Matters Complained of on Appeal

       pursuant to Pa.R.C.P. 1925(2)(a) on August 22, 2016, which are listed below and

       addressed in tum.

               1. THE TRIAL COURT ERRED IN FINDING THAT THE DEFENDANT
                  WAS IN CONTEMPT AS IT LACKED JURISDICTION OVER THE
                  MATTER.

               2. THE TRIAL COURT ERRED IN FINDING THAT THE DEFENDANT
                  WAS IN CONTEMPT AS IT LACKED JURISDICTION OVER THE
                  PARTIES.

               Father's first ( 181) and second (2nd) S~~tement of Matters Complained of on

       Appeal shall be addressed together. This Courtdid not err in finding that Father was in

       contempt as it had jurisdiction over the matter and the parties. Although this Court

       lacked jurisdiction to enter an order of custody, this Court still had jurisdiction to

       enforce its prior order and the authority to hold· a party in contempt for failure to abide

       by its order.

               The Superior Court has held that a trial court could properly hold a party in

       contempt even though it no longer had subject matter jurisdiction to modify an

       underlying custody order. Shaw v. Shaw, 719 A.2d 359,360 (Pa.Super. 1998). "There is

       a great difference between modification jurisdiction, which involves holding an

       evidentiary hearing on the best interests of the child in order to determine custody, and

       enforcement jurisdiction, which is limited to determining whether the prior custody




                                                   7
order can be enforced." Id, citing, Common ex rel. Taylor v. Taylor, 480 A.2d 1188,

1190 (Pa.Super. 1984).

       This Court was well aware of the fact the minor child was turning eighteen (18)

years of age on June 22, 2016 when it issued the Order requiring the minor child to be

return to his Mother's custody on June 21, 2016. Although this Court no longer

possessed the jurisdiction to enter an order of custody for the minor child once he

reached the age of eighteen (18), that does not preclude this Court from finding Father in

contempt for violating its Order dated May 20, 2016 for failure to return the minor child

to Mother's custody on June 21, 2016.

       3. THERE WAS INSUFFICIENT EVIDENCE PRESENTED AT TRIAL
          TO ESTABLISH THE DEFENDANT WAS IN CONTEMPT.

       As discussed above, there was sufficient evidence presented during the contempt

hearing to establish that Father willfully violated this Court's Order dated May 20, 2016

by failing to return the minor child to Mother's custody on June 21, 2016.

       4. THE TRIAL COURT ERRED IN FINDING CONTEMPT ON JULY
          21, 2016, BASED ON THE MAYfao, 2016 ORDER, AS THE
          UNDERLYING ORDER WAS VOIDED ON JUNE 22, 2016.

       This Court did not err in issuing an Order dated July 21, 2016 finding Father in

contempt for violating the Order dated May 20, 2016. Although the previous custody

orders regarding the custody of the minor child became null and void by law upon the

minor child reaching the age of majority on June 22, 2016, as discussed above, this

Court still has the jurisdiction to find Father in contempt for violating the Order on June

21, 2016 when it was in full force and effect.




                                           8
IV.    CONCLUSION

       For the reasons set forth above, Mother's Emergency Petition for Contempt and

Sanctions is GRANTED and Mother's request for attorney's fees in the amount of one

thousand seven hundred seventy dollars ($1,770.00) is GRANTED.




                                           9·
cc:    Written notice of the entry of the foregoing Opinion has been provided to each party
pursuant to Pa.R.C.P. 236 (a) (2) by mailing time stamped copies to:

Attorney for Plaintiff
Brian J. Cali, Esq.
Brian J. Cali & Associates
103 East Drinker St.
Dunmore, PA 18512

Attorney for Defendant
Michael A. Shotto, Jr.,Esquire
Junker Shotto, LLC
297 Pierce Street
Kingston, PA 18704

Superior Court of Pennsylvania
Jennifer Traxler, Esquire
Superior Court of Pennsylvania
Pennsylvania Judicial Center
PO Box 62435
601 Commonwealth Avenue, Suite 1600
Harrisburg, PA 17106-24 3 5




                                             10